Per Curiam.
The- prosecutor, David H. Ramsey, as chief of police of the city of Rahway, was removed from such office, by an order and sentence of removal.on June 30th, 1922, by the mayor, James B. Eurber, acting as mayor and director of public safety of the city of Rahway. The writ of certiorari brings under review by the court the legality of such order and sentence of removal. The prosecutor writes down fourteen reasons for a reversal of such order and sentence of removal. The order and sentence of removal were made under and by virtue of Pamph. L. 1917, p. 359, ¶¶ 3, 5, art. 16, which provides : “After the charge or charges shall have been publicly examined into,” &c., “it being the intent of this act to give every person against whom a-charge or charges of any cause may be preferred under this act, a fair trial upon said charge or charges, and every reasonable opportunity to make his defence, if any he has or chooses to make.” The meritorious question involved is whether this provision of the statute was complied with in making the order and sentence of removal ? The record shows in detail what was done, written charges were filed, notice was given to the prosecutor dated June 22d, 1922, for a'hearing June 28th, 1922, at seven p. m. The prosecutor did not appear. The reason is not stated. The charges were read. No .evidence was submitted, no facts proved, decision was reserved. June 30th judgment dated, and on July 3d a written judgment of removal was filed. It requires no argument or discussion to demonstrate such a proceeding was not a “fair trial” within the meaning of the statute. The same phraseology in a statute was under con-’ sideration in the case of Carey v. Plainfield, 53 N. J. L. 311. What is a “fair trial” is illustrated in the case of Eisberg v. Cliffside Park, 92 Id. 321 (3 Words and Phrases 2650).
The order and sentence of removal brought up by the writ of certiorari is reversed and set aside, with costs.